In re Davis, Corey Anthony;—Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Terrebonne, 32nd Judicial District Court Div. D, Nos. A-04236-06, 464642; to the Court of Appeal, First Circuit, No(s). 2007 KW 0866, 2007 KW 1873.
Writ granted in part; otherwise denied. If it has not already done so, the district court is ordered to supply relator with a copy of his guilty plea colloquy transcript. State ex rel. Simmons v. State, 93-0275 (La.12/16/94), 647 So.2d 1094. In all other respects, the application is denied. State ex rel. Bernard v. Cr.D.C., 94-2247, p. 1 (La.4/28/95), 653 So.2d 1174, 1175.
WEIMER, J., recused.